Case 1:19-cv-01990-TNM Document1 Filed 07/03/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BRICKLAYERS & TROWEL TRADES
INTERNATIONAL PENSION FUND, by and through
its Board of Trustees as administered by the Central
Collection Unit of the International Union of
Bricklayers and Allied Craftworkers

620 F Street, N.W.
Washington, D.C. 20004,

Plaintiff,

SHIVAM CONTRACTING, INC.
619 S. Beverwyck Road,
Parsippany, New Jersey 07054
Serve: Principal/Agent
Dipa Patel

619 S. Beverwyck Road,
Parsippany, New Jersey 07054

)

)

)

)

)

)

)

)

)

)

Vv. )
)

)

)

)

)

)

)

)

)

)

Defendant. )
COMPLAINT

(TO COLLECT CONTRIBUTIONS AND OTHER AMOUNTS DUE TO
EMPLOYEE BENEFIT FUNDS AND FOR EQUITABLE RELIEF)

Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the following:
PARTIES
l. Plaintiff, Bricklayers & Trowel Trades International Pension Fund ("International
Pension Fund") is an employee pension benefit plan as that term is defined in Section 3(1) of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1002(1). The
International Pension Fund is a multiemployer plan as that term is defined in Section 3(37) of
ERISA, 29 U.S.C. § 1002(37). The International Pension Fund was established and is maintained

in accordance with its Restated Agreement and Declaration of Trust. The International Pension
Case 1:19-cv-01990-TNM Document 1 Filed 07/03/19 Page 2 of 9

Fund is administered at 620 F Street, N.W., in Washington, D.C. The members of the Board of
Trustees of the International Pension Fund are fiduciaries as provided in the International Pension
Fund’s Restated Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA,
29 U.S.C. § 1002(21). The Trustees bring this action for the benefit of the beneficiaries of the
International Pension Fund.

Zi Defendant Shivam Contracting, Inc. is a New Jersey corporation and has an office
located at 619 S. Beverwyck Road, in Parsippany, New Jersey, and at all times relevant to this action
has been an “employer in an industry affecting commerce” as defined in Sections 3(5), (11), and (12)
of ERISA, 29 U.S.C. §§ 1002(5), (11) and (12).

JURISDICTION AND VENUE

a This is an action to collect contributions and other amounts due to employee benefit
plans under the terms of a collective bargaining agreement and trust agreements and for other
appropriate equitable relief. This Court has subject matter jurisdiction under §§ 502(a)(3), (g) and
515 of ERISA, 29 U.S.C. §§ 1132(a)(3), (g) and 1145, and supplemental jurisdiction pursuant to
28 U.S.C. § 1367.

4, This Court has personal jurisdiction over the Defendant pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132(e)(2).
5. Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.
§ 1132(e)(2).
FACTS
6. Defendant Shivam Contracting, Inc. has been bound and signatory at all relevant times

to collective bargaining agreements with International Union of Bricklayers and Allied Craftworkers
Case 1:19-cv-01990-TNM Document 1 Filed 07/03/19 Page 3 of 9

Local No. 1 New York (“Collective Bargaining Agreements”), that govern the wages, benefits and
terms and conditions of employment of individuals performing certain work for the Defendant.

7. Pursuant to the Collective Bargaining Agreements the Defendant agreed to pay certain
sums of money to the Plaintiff for all hours of work it performed which is covered by the Collective
Bargaining Agreements.

8. During the months of November 2017 through the present, the Defendant performed
work within the jurisdiction of Local 1 NY, cover group 66, which is covered by the Collective
Bargaining Agreements.

9. During the months of November 2018 through the present, the Defendant has failed
to report and pay all amounts owing to the Plaintiff as required by the Collective Bargaining
Agreements and the Plaintiffs Restated Agreements and Declarations of Trust.

10. Pursuant to the Plaintiffs Restated Agreements and Declarations of Trust, the
General Collection Procedures of the Central Collection Unit of the International Union of
Bricklayers and Allied Craftworkers, and Section 502(g)(2)(B) of ERISA, 29 U.S.C. § 1132(g)(2)(B),
an employer who fails to pay required contributions on time is liable for interest at the rate of 15%
per annum from the due date of each monthly payment.

11. Pursuant to the Plaintiff's Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and
Allied Craftworkers, and Section 502(g)(2)(C) of ERISA, 29 U.S.C. § 1132(g)(2)(C), an employer
who fails to pay required contributions on time also is liable for an amount equal to the greater of an
additional calculation of interest on the unpaid contributions at the rate of 15% per annum from the
due date of each monthly payment, or liquidated damages in the amount of 20% of the total

contributions owed.
Case 1:19-cv-01990-TNM Document1 Filed 07/03/19 Page 4 of 9

12. Pursuant to the Plaintiff's Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and
Allied Craftworkers, and Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D), an employer
who fails to pay required contributions is liable for all attorneys' fees and costs of collection.

COUNT I

(UNREPORTED AND UNPAID CONTRIBUTIONS AND OTHER
AMOUNTS OWED TO EMPLOYEE BENEFIT FUNDS)

13. Plaintiff hereby restates and incorporates by reference the allegations set forth in
paragraphs | through 12 as if fully set forth in this Count I.

14. During the months of November 2018 through the present, the Defendant has failed
to report and pay all contributions owing to the Plaintiff for covered work it performed within
Local 1 NY, cover group 66, which is covered by the Collective Bargaining Agreements.

15. Because Defendant has failed to comply with its duty to submit monthly hour
remittance reports, Plaintiff has been required to estimate the amount of contributions due by
Defendant for covered work performed to date.

16. | The most recent 12 months for which Defendant reported hours to the Plaintiff for
work performed in Local 1 NY, cover group 66, was November 2017 through October 2018.

17. During these 12 months, Defendant reported a total of 18,002 hours, or an average
of 1,500.16 hours per month for covered work performed in Local 1 NY, cover group 66.

18. | The applicable total contribution rate payable to the International Pension Fund for
work performed in Local 1 NY, cover group 66, during the period November 2018 through the
present is $1.13 per hour.

19. The Defendant therefore owes estimated monthly contributions of $1,695.18 per

month for November 2018 through the present. Defendant therefore owes the Plaintiff $11,866.26
Case 1:19-cv-01990-TNM Document1 Filed 07/03/19 Page 5 of 9

($1,695.18 x 7 months) in estimated contributions for covered work performed during November
2018 through May 2019 within Local | NY, cover group 66.

20. Under the Collection Procedures and ERISA, the Defendant also owes interest at
the rate of 15% per annum from the due date of each monthly payment, and in addition an amount
equal to the greater of an additional calculation of interest on the unpaid contributions at the rate
of 15% per annum, or liquidated damages in the amount of 20% of the total contributions owed.

21. By virtue of the failure to pay all amounts as contractually required, the Defendant
is in contravention of the Collective Bargaining Agreements and the obligations under the
Plaintiff's Restated Agreements and Declarations of Trust, the General Collection Procedures of
the Central Collection Unit of the International Union of Bricklayers and Allied Craftworkers, and
Section 515 of ERISA.

22 The Plaintiff is entitled to judgment against the Defendant for all contributions owed,
plus interest owed on unpaid contributions at the rate of 15%, plus an amount equal to the greater of
an additional calculation of interest on the unpaid contributions at the rate of 15% per annum, or
liquidated damages in the amount of 20% of the total contributions owed, plus attorneys' fees and
costs.

23. Plaintiff will also seek a judgment in this action against the Defendant for all
contributions, interest, liquidated damages and attorneys’ fees and costs which become due, or are

estimated to be due, subsequent to the filing of this action, during the pendency of this action, and up

to the date of judgment.
Case 1:19-cv-01990-TNM Document 1 Filed 07/03/19 Page 6 of 9

COUNT II

(AMOUNTS OWED FOR LATE
CONTRIBUTION PAYMENTS)

24, Plaintiff hereby restates and incorporates by reference the allegations set forth in
paragraphs | through 23 as if fully set forth in this Count II.

25: Defendant paid the contributions owed for work performed in Local 1 NY, cover
group 66, under the Collective Bargaining Agreements during the months of August 2018 through
October 2018, after the due date.

26. Pursuant to the Plaintiff's Restated Agreements and Declarations of Trust and the
General Collection Procedures of the Central Collection Unit of the International Union of
Bricklayers and Allied Craftworkers, the Plaintiff is entitled to assess employers that fail to submit
required monthly fringe benefit contributions by the due date for such payments with interest at the
rate of 15% per annum from the due date of each monthly payment, and in addition an amount equal
to the greater of an additional calculation of interest on the late paid contributions at the rate of 15%
per annum, or liquidated damages in the amount of 20% of the total late paid contributions.

27. Defendant failed to submit its contributions for work performed in Local 1 NY, cover
group 66, for the months August 2018 through October 2018, by the due date for such payments,
Defendant therefore owes, and has failed to pay to the Plaintiff, the interest plus the greater of
additional interest or liquidated damages owed as a result of these late payments.

28. The Plaintiff is entitled to judgment against the Defendant for liquidated damages on
the late paid contributions in the amount of $3,165.69 (calculated at the rate of 20% of the late paid
contributions), plus interest to be calculated at the rate of 15% per annum from the due date of each

payment.

WHEREFORE, Plaintiff prays judgment on Counts I and II as follows:
Case 1:19-cv-01990-TNM Document1 Filed 07/03/19 Page 7 of 9

A. For estimated unpaid contributions in the amount of $11,866.26 due and owing to the
Plaintiff for work performed during the months of November 2018 through May 2019 in Local 1 NY,
cover group 66, plus interest from the due date of each unpaid monthly contribution payment through
the date of judgment, plus an amount equal to the greater of an additional calculation of interest on
each unpaid monthly contribution payment from the due date of each monthly payment through the
date of judgment, or liquidated damages in the amount of 20% of the total unpaid contributions owed,
as provided for in the Plaintiffs Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and
Allied Craftworkers, and pursuant to 29 U.S.C. § 1132(g)(2).

B. For $3,165.69 in liquidated damages (calculated at the rate of 20% of the delinquent
contributions) for late paid contributions owed for work performed in Local 1 NY, cover group 66,
under the Agreements for the months of August 2018 through October 2018, plus interest to be
calculated at the rate of 15% per annum from the due date of each payment, as provided for in the
Plaintiff's Restated Agreements and Declarations of Trust, the General Collection Procedures of the
Central Collection Unit of the International Union of Bricklayers and Allied Craftworkers, and
pursuant to 29 U.S.C. § 1132(g)(2).

C. Costs and reasonable attorneys' fees for collection as required by the Collective
Bargaining Agreement, Plaintiff's Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and
Allied Craftworkers, and 29 U.S.C. § 1132(g)(2), up to the date of judgment.

D. For such contributions, interest, liquidated damages, and reasonable attorneys’ fees
and costs that may accrue and/or are found to be due and owing to the Plaintiff subsequent to the

filing of this Complaint, during the pendency of this action, and up to the date of judgment.
Case 1:19-cv-01990-TNM Document1 Filed 07/03/19 Page 8 of 9

E. Such further relief as the Court deems appropriate.
Respectfully submitted,

Dated: July 3, 2019 O’DONOGHUE & O’DONOGHUE LLP
5301 Wisconsin Avenue, N.W., Suite 800
Washington, D.C. 20015
Telephone: (202) 362-0041
Facsimile: (202) 237-1200
cgilligan(@odonoghuelaw.com

By: — /s/ Charles W. Gilligan
Charles W. Gilligan (Bar No. 394710)
Attorney for the Plaintiff

329001 _1
Case 1:19-cv-01990-TNM Document1 Filed 07/03/19 Page 9 of 9

CERTIFICATE OF SERVICE
I hereby certify that I caused a true and correct copy of the foregoing Complaint to be
served by certified mail in accordance with the requirements of Section 502(h) of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 3 day of July 2019, on the

following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC:TEGE
Room 4300

1111 Constitution Avenue

Washington, DC 20224

Secretary of Labor
200 Constitution Ave., N.W.
Washington, DC 20210

Attention: Assistant Solicitor for Plan Benefits Security

/s/ Charles W. Gilligan
Charles W. Gilligan

329001_1
